 1324 NLRB No. 641The General Counsel also moved to withdraw the portion of thecomplaint in the introductory paragraph erroneously making ref-
erence to a notice of hearing having issued. The motion is granted.2The Respondent contends that special circumstances exist be-cause the Board's decision in Management Training Corp., 317NLRB 1355 (1995), relied on by the Regional Director here, con-
stituted an unwarranted departure from longstanding Board prece-
dent. We note, however, that the validity of the Board's decision in
Management Training, supra, has recently been upheld by the Fourthand Sixth Circuits. See Pikeville United Methodist Hospital of Ken-tucky v. Steelworkers, 109 F.3d 1146 (6th Cir. 1997); and TeledyneEconomic Development Corp. v. NLRB, 108 F.3d 56 (4th Cir. 1997).3Member Higgins notes that he would have granted review in theunderlying case with respect to the assertion of jurisdiction over the
Respondent. However, he agrees with his colleagues that the Re-
spondent has raised no new issues in this ``technical'' 8(a)(5) pro-
ceeding warranting a hearing and that summary judgment is appro-
priate.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Young Women's Christian Association of Metro-politan St. Louis and Service Employees Inter-national Union, Local No. 50, affiliated with
Service Employees' International Union, AFL±
CIO, CLC. Case 14±CA±24582September 11, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge and amended charge filed onMay 20 and June 5, 1997, the General Counsel of the
National Labor Relations Board issued a complaint on
June 11, 1997, alleging that the Respondent has vio-
lated Section 8(a)(5) and (1) of the National Labor Re-
lations Act by refusing the Union's request to bargain
following the Union's certification in Case 14±RC±
11739. (Official notice is taken of the ``record'' in the
representation proceeding as defined in the Board's
Rules and Regulations, Secs. 102.68 and 102.69(g);
Frontier Hotel, 265 NLRB 343 (1982).) The Respond-ent filed an answer admitting in part and denying in
part the allegations in the complaint.On July 29, 1997, the General Counsel filed a Mo-tion for Summary Judgment.1On July 31, 1997, theBoard issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. On August 14, 1997, the Re-
spondent filed a response.Ruling on Motion for Summary JudgmentIn its answer and response, the Respondent admitsits refusal to bargain, but attacks the validity of thecertification on the ground that any assertion of juris-
diction by the Board over the Respondent is inappro-
priate and improper inasmuch as the Federal Govern-
ment, through the Department of Health and Human
Services, maintains such control over the terms and
conditions of employment of the unit employees that
the Respondent is prevented from engaging in mean-
ingful bargaining, and that the Respondent and the
Federal Government, through the Department of Health
and Human Services, are joint employers.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege anyspecial circumstances that would require the Board toreexamine the decision made in the representation pro-
ceeding.2We, therefore, find that the Respondent hasnot raised any representation issue that is properly lit-
igable in this unfair labor practice proceeding. See
Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146,162 (1941). Accordingly, we grant the Motion for
Summary Judgment.3On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,authorized to do business under the laws of the State
of Missouri, with an office and place of business in St.
Louis, Missouri, has been engaged in the provision of
educational and social services to the community. Dur-
ing the 12-month period ending May 31, 1997, the Re-
spondent, in conducting its business operations, de-
rived gross revenues in excess of $250,000, and pur-
chased and received at its St. Louis, Missouri facility,
goods valued in excess of $5000 directly from points
outside the State of Missouri. We find that the Re-
spondent is an employer engaged in commerce within
the meaning of Section 2(6) and (7) of the Act and
that the Union is a labor organization within the mean-
ing of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held February 28, 1997, theUnion was certified on March 10, 1997, as the exclu-
sive collective-bargaining representative of the employ-
ees in the following appropriate unit:All full-time and regular part-time teachers, assist-ant teachers, family service workers, cook aides,
and health services clerk employed by the Re-
spondent at its St. Louis County Head Start pro-
gram, excluding office clerical and professional
employees, guards and supervisors as defined in
the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince April 30, 1997, the Union has requested theRespondent to bargain and, since that date, the Re-
spondent has refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after April 30, 1997, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices af-
fecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Unionand, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Young Women's Christian Association of
Metropolitan St. Louis, St. Louis, Missouri, its offi-
cers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Service EmployeesInternational Union, Local No. 50, affiliated with Serv-
ice Employees' International Union, AFL±CIO, CLC
as the exclusive bargaining representative of the em-
ployees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-ment, and if an understanding is reached, embody theunderstanding in a signed agreement:All full-time and regular part-time teachers, assist-ant teachers, family service workers, cook aides,
and health services clerk employed by the Re-
spondent at its St. Louis County Head Start pro-
gram, excluding office clerical and professional
employees, guards and supervisors as defined in
the Act.(b) Within 14 days after service by the Region, postat its facility in St. Louis, Missouri, copies of the at-
tached notice marked ``Appendix.''4Copies of the no-tice, on forms provided by the Regional Director for
Region 14 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since May 20, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.September 11, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARD 3YOUNG WOMEN'S CHRISTIAN ASSN. OF METROPOLITAN ST. LOUISAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Service Em-ployees International Union, Local No. 50, affiliated
with Service Employees' International Union, AFL±
CIO, CLC as the exclusive representative of the em-
ployees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time teachers, assist-ant teachers, family service workers, cook aides,
and health services clerk employed by us at our
St. Louis County Head Start program, excluding
office clerical and professional employees, guards
and supervisors as defined in the Act.YOUNGWOMEN'SCHRISTIANASSOCIA-TIONOF
METROPOLITANST. LOUIS